PER CURIAM.
We grant the petition for writ of certiorari and quash the order overruling petitioners’ objections to interrogatories insofar as the order requires the petitioners to provide information about another party’s prior use of an expert witness. The respondents may be entitled to discover this information. See Allstate Ins. Co. v. Boecher, 705 So.2d 106 (Fla. 4th DCA), rev. granted, 719 So.2d 286 (Fla.1998). However, they will have to address their request to the proper party.
GUNTHER, KLEIN and GROSS, JJ., concur.